 Jersey Juniors, Inc. and Retail Store EmployeesUnion, Local 1001, AFL-CIO. Case 19-CA-8730June 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn March 22, 1977, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and the General Counsel filed an answerto the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Jersey Juniors,Inc., Everett, Washington, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thismatter was heard by me in Seattle, Washington, onJanuary 13 and 14, 1977. On August 31, 1976, the RegionalDirector for Region 19 of the National Labor RelationsBoard issued a complaint and notice of hearing, basedupon an unfair labor practice charge filed on July 14, 1976,alleging violations of Section 8(aXl) and (5) of theNational Labor Relations Act, as amended, 29 U.S.C.§ 151, et seq., herein called the Act.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record,upon the arguments made on behalf of the parties, andupon my observation of the demeanor of the witnesses, Imake the following:I By letter of understanding executed on the same day, the parties agreedthat "the Contract shall be serviced and the employees shall be members of230 NLRB No. 41JERSEY JUNIORS, INC.FINDINGS OF FACTI. JURISDICTIONThere is no dispute regarding the following facts: At alltimes material, Jersey Juniors, Inc., herein called Respon-dent, has been a Washington corporation, with headquar-ters and corporate offices in Everett, Washington, engagingin the retail clothing sales business at various locations inwestern Washington; on or about April 29, 1976, Respon-dent purchased the assets of a bankrupt company calledRoda Lee, Inc., herein called Roda Lee, which had ceaseddoing business; and, during the 12-month period precedingissuance of the complaint, which period is representative,in the course and conduct of business operations, Respon-dent and Roda Lee, collectively, derived gross revenues inexcess of $500,000 and purchased goods and materialsvalued in excess of $50,000 which were received directlyfrom locations outside the State of Washington.Therefore, I find, as admitted by the answer, that at alltimes material, Respondent has been an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11. THE LABOR ORGANIZATION INVOLVEDAt all times material, Retail Store Employees Union,Local 1001, AFL-CIO, herein called the Union, has been alabor organization within the meaning of Section 2(5) ofthe Act.II. ISSUESWhether Respondent has violated Section 8(aX5) and (1)of the Act, following the purchase of Roda Lee assets byunilaterally failing to make pension benefit contributions,by failing and refusing to furnish the Union with requestedinformation regarding the work force, and by failing andrefusing to meet and confer with the Union, in response tothe latter's request, with regard to rates of pay, wages,hours of employment, and other terms and conditions ofemployment of employees.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe dispute in this matter arises from the bankruptcy ofRoda Lee, which had operated a number of retail clothingsales outlets in the Pacific Northwest prior to January 1975.Most were located in Valu-Mart Discount Stores, butseveral were located at separate and freestanding sites. Inthe summer of 1974, Roda Lee voluntarily recognized theUnion as the representative of the employees at, in essence,its independent stores in western Washington. On Septem-ber 13, 1974, the parties entered into a collective-bargain-ing agreement covering the Roda Lee employees at fourspecific western Washington stores: Everett, Mt. Vernon,Bremerton, and Tacoma.1This agreement was to beeffective until July 31, 1976, with annual renewal "unlesswritten notice of desire to cancel or terminate the contractthe Retail Clerks Union having jurisdiction over the area where the store islocated." Thus, in effect, the Union would be the bargaining representative(Continued)329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis served by either party upon the other at least sixty (60)days prior to the date of expiration." In addition, article 12of the agreement provided: "Effective November 1, 1975,based on October 1975 hours, the Employer shall pay intothe Retail Clerks Pension Trust account of each member ofthe bargaining unit, ten cents (10¢) per compensable hour,which payments are to be computed monthly."In the fall of 1974, Roda Lee was evicted from the Valu-Mart Discount Stores. It made an effort to sell themerchandise from those locations at its existing freestand-ing locations and, additionally, at newly opened freestand-ing stores. This, however, proved unsuccessful, with theresult that on January 30, 1975, Roda Lee filed a "Petitionin Proceedings for an Arrangement -Chapter XI."Though this action was taken pursuant to the BankruptcyAct, it was not Roda Lee's intent to be declared bankrupt.Rather, from January 30, 1975, until April 28, 1976, RodaLee was operated by a debtor in possession with the objectof attempting to reorganize to resume normal operations.Ultimately, however, this proved unsuccessful also. Thus,on April 28, 1976, Roda Lee was declared and adjudicatedbankrupt, the appointed trustee took over the assets,already submitted sealed bids for those assets were opened,and the trustee selected Respondent as the successfulbidder. On the following day, April 29, 1976, Respondentcommenced operating the same retail outlets which thedebtor in possession had been operating.With respect to the ownership of the entities involved, 91percent of the stock of Roda Lee is owned by Monte J.Berman and the remaining 9 percent is held by hisstepfather, Leo Rosenblum, a New Jersey attorney. Thisownership has remained constant throughout these pro-ceedings, although in April 1975 Leo Rosenblum made a$50,000 loan to Roda Lee, secured by inventory, "prior andsuperior to the rights and interest to all unsecured creditorsbut subject to pertinent costs and expenses of administra-tion ...." The object was to provide Roda Lee withmoney to purchase merchandise for resale. Berman holdsno stock in Respondent. Leo Rosenblum owns over 70percent of Respondent's stock and his nephew, EdwardRosenblum, who is also an attorney in Leo's office, holdsthe remaining stock, with the exception of 7 or 8 percentheld by Jerome Shulkin as payment for his services as anattorney for Roda Lee during the bankruptcy proceedings.The directors of Roda Lee were Berman and the twoRosenblums, Leo and Edward. Respondent's directors arethe two Rosenblums plus Shulkin. However, while Bermanof all employees in the various stores, but the employees would be membersof the particular locals having jurisdiction over where they worked. There isno contention that this arrangement tainted the bargaining relationshipbetween the Union and Roda Lee nor, for that matter, that it should haveany effect on resolution of the issues presented in this case.2 At the hearing, Respondent contended that the employees at the WestSeattle store had also been a recognized part of the collective-bargainingunit for which the Union served as the bargaining representative. This wasdisputed by the Union and, other than Berman's assertions, Respondentproduced no evidence to support the contention that employees at the WestSeattle store had been added to the collective-bargaining unit. Indeed,Berman acknowledged that, if the employees had been added to the unit,there would undoubtedly have been an "appendix" to the collective-bargaining agreement reflecting that fact, as is true of each of the fouroutlets which all agree were included. Yet no such appendix was producedby Respondent at the hearing, although Berman had ample time betweenthe first and second day of the hearing to secure such an appendix if, in fact,is no longer a director, he has remained as the person incharge of day-to-day operations throughout these proceed-ings: as the person who served as president of Roda Lee, asthe person appointed debtor in possession by the bankrupt-cy court, and as the vice president and general manager ofRespondent. Furthermore, there has been a considerableoverlap of the other corporate offices. Under Roda Lee thefour corporate officers were Berman, the two Rosenblums,and Robert Galante, while for Respondent the four officersare Berman, the two Rosenblums, and Shulkin. Conse-quently, the only difference is that Galante has beenreplaced by Shulkin and that there have been shifts in theofficers' positions occupied by Berman and the Rosen-blums.With respect to operations, Berman acknowledged thaton and after January 30, 1975, Roda Lee continued tooperate the same stores with the same fixtures, using thesame part-time and full-time sales employees and the samecorporate officers, selling the same merchandise, andlocated at the same corporate headquarters as had been thecase prior to that date. The next 15 months, however, wereones of significant change as Berman endeavored toimprove the financial status of the business. For example,during the debtor-in-possession period, Roda Lee phasedout employees classified as buyers, paper distributors,truckdrivers, warehouse employees, accounts payablemanagers, keypunch operators, and data processors. ItsNew York City purchasing office was closed in the summerof 1975. Most of the stores were closed, including theBremerton store, which was one of the four stores forwhich the Union was the employees' bargaining represen-tative.2All of these events, however, were part of Berman'sprogram to reduce overhead and generate sufficient cash topurchase new merchandise so that Roda Lee's businesscould be continued. Accordingly, the period was not one ofliquidation of the business, but rather was one of activitiesdesigned to reorganize the business so that, once thecreditors were satisfied, Roda Lee's operations could becontinued. Moreover, there is no evidence that the closingof the Bremerton store had any effect upon employees inthe other three stores in the bargaining unit who, so far asthe record discloses, simply continued their sales activitiesin the same manner as prior to January 30, 1975, with theonly difference being that the merchandise which they wereselling was not newly purchased, but had been obtainedit existed. In fact, while at one point during the second day of the hearingBerman said that he had had "some things to take care of at home" thatevening and had not searched for an appendix covering employees at theWest Seattle store, at another point on the same day he testified, "I read thecontract over several times last night just to clarify the material in mymind." Moreover, while Evans testified that employees at West Seattle werecompensated on the basis of the Bremerton terms and conditions ofemployment, she admitted that she had no idea of the reason. I find that theevidence does not support the assertion that employees at West Seattle werecovered by the collective-bargaining agreement. Rather, I find that thiscontention was advanced in an effort to fortify Respondent's subsidiaryclaim that the Union had abandoned the employees, by showing that theUnion had failed to adequately represent employees at two stores when itpermitted both the West Seattle and Bremerton stores to be closed and theemployees working there terminated, without taking any action on behalf ofthe employees. In fact, the only location where this did occur was at theBremerton store, which was closed in July 1975.330 JERSEY JUNIORS, INC.from the Valu-Mart Discount Store outlets or, as timepassed, from other, now closed, freestanding facilities.With regard to Respondent's acquisitions of Roda Leeassets and commencement of operations, there was nohiatus in operations following the purchase of the assets onApril 28, 1976. Respondent commenced operations on thesame day at the same seven stores, with the same fixtures,employing the same managers and sales personnel, andselling the same merchandise. Since the summer of 1976Respondent has made an effort to concentrate its salesefforts on high school and college clientele, who purchaseprimarily junior size apparel obtained from West Coastvendors. However, this same type of merchandise was soldby Roda Lee and there is no evidence that this change hasresulted in any difference in the manner in which salespersonnel perform their duties.With respect to the bargaining history, it is clear that,after the period of debtor-in-possession status commenced,Roda Lee continued to observe the terms and conditions ofits collective-bargaining agreement with the Union. Thus itcontinued to make payments on behalf of the employees tothe health and welfare fund and to the dental fund,continued to observe the contractual wage rates, andresolved at least two disputes, informally, concerning thepayment of proper wages to employees (one of whichinvolved the payment of vacation pay upon termination ofan employee). Moreover, while Roda Lee did file a list ofexecutory contracts with its petition under chapter XI, nomention of the collective-bargaining agreement with theUnion was made in that document. To the contrary, in anaffidavit which accompanied the petition, Berman listed"employee benefits" among the expenses which it wasanticipated that Roda Lee would incur.3As set forth above, under the collective-bargainingagreement pension benefit payments were to commence onNovember 1, 1975. However, no such payments wereforthcoming from the debtor in possession. The trust fundnotified Edgar T. Hardy, the Union's secretary-treasurer,of that fact in January 1976. Thereafter, Hardy attemptedto contact both Berman and Dan Northfield, who normallydealt with the Union regarding labor relations matters, bytelephone. Neither individual returned Hardy's calls, withthe result that he then discussed the matter with RodaLee's office manager, Judith Evans. Between January andApril 8, 1976, Hardy had a total of four telephoneconversations with Evans. In each of these conversations itis undisputed that Evans pleaded press of conflictingbusiness as the reason for the failure to make the payments,asserted that Roda Lee was working on the matter, andpromised that the payments would be forthcoming. At nopoint did Evans mention to Hardy that the chapter XIproceedings were in progress. Meanwhile, on February 23,1976, the trust filed a complaint for breach of collective-bargaining agreement against Roda Lee in the superiorcourt of Washington for King County. An audit wassubsequently conducted of Roda Lee's payroll records, andit was determined that $498.05 was owing for pensionpayments. By letter dated April 2, 1976, the trust fund'sattorney notified Roda Lee of the results of the audit. On3 Asked about this item, Shulkin, who prepared the affidavit, testifiedthat "employee benefits would normally mean the health and welfareApril 5, 1976, a default judgment was entered against RodaLee for this amount plus liquidated damages and costs. Sofar as the record discloses, none of this has yet been paid.The final facet of this matter occurred after Respondentbegan operating the stores. It continued making the dentaland the health and welfare contributions to the appropriatetrust funds. It continued paying the contractually specifiedwage rates to the employees. However, it did not makepension contributions. On May 24, 1976, the Unionnotified Berman, by letter, of its desire to "open the presentlabor agreement between Jersey Jrs. and [the Union] todiscuss wages, hours and working conditions." By separateletter of that same date the Union requested, so that itcould be better prepared for negotiations, that Bermansupply for each employee in the unit the name, classifica-tion, date of hire, pay rate, date and amount of last wageincrease, average weekly hours worked during the preced-ing 4-week period, and amounts of commissions earned orincentive paid during the prior 12-month period.On June 9, 1976, Hardy wrote a letter suggesting June 21,1976, as the date upon which to commence negotiations.On the following day a lawyer in the firm of Casey, Pruzan,Kovarik & Schulkin wrote a letter to Hardy asserting thatRespondent was not a successor to Roda Lee and that anycollective-bargaining agreement with Roda Lee terminatedwhen the latter was adjudicated "as a straight bankrupt"and its assets sold. On June 17, 1976, the Union's attorneyresponded to this letter, disputing its assertion thatRespondent was not a successor to Roda Lee and renewingthe request for the information sought in Hardy's May 24,1976, letter.B. AnalysisAt root, this is a dispute concerning the number ofentities involved and the precise operations which shouldbe taken into account in measuring whether or notsuccessor or alter ego status exists. The General Counselcontends that the operations of Roda Lee by the debtor inpossession were a simple continuum of the operations ofRoda Lee prior to January 30, 1975. Accordingly, theGeneral Counsel argues that there are only two operativeentities: Roda Lee and Respondent. Moreover, the Gener-al Counsel contends that the latter is at least a successorand at best an alter ego of the former. Respondent,however, argues that there are three distinct entities: RodaLee, the debtor in possession, and Respondent. Moreover,Respondent asserts that the period in which Roda Lee wasoperated by the debtor in possession should not be takeninto account in determining whether an alter ego orsuccessor relationship exists. Rather, urges Respondent,the status of Respondent as successor or alter ego should bemeasured against the operations of Roda Lee prior toJanuary 30, 1975.A review of the cases in this area leads me to concludethat the General Counsel has the better of this argument. Atrustee in bankruptcy is an alter ego of the bankruptemployer. Cagle's, Inc., 218 NLRB 603, 604 (1975); MarionSimcox, Trustee of Wagner Shipyard and Marina, Inc., andbenefits, it might mean pension benefits, it might mean dental care, whathave you."331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStateside Service, Inc. d/b/a Stateside Shipyard and Marina,Inc., 178 NLRB 516, 518 (1969). As Roda Lee's attorney,Shulkin, testified, a debtor in possession is empowered"with the right, title and power of a trustee in bankruptcy."Thus, for purposes of the Board's doctrine there is nodistinction between the two and, indeed, at least one courthas lumped debtor in possession under chapter XI orchapter X, trustee under chapter X, or trustee in a straightbankruptcy proceeding together for purposes of ascertain-ing the effect of the relationship to the debtor company.Shopmen's Local Union No. 455, International Association ofBridge, Structural and Ornamental Iron Workers, A.F.L-C.I.O. v. Kevin Steel Products, Inc., 519 F.2d 698, 704 (C.A.2, 1975).Respondent points to Kevin Steel in arguing that a debtorin possession or trustee is not the same entity as the debtor.Indeed, the court did make such a statement. However, thedistinction that was drawn by the court pertained only tothat of a "juridical entity." Truck Drivers Local Union No.807, International Brotherhood of Teamsters v. The BohackCorporation, 541 F.2d 312, 320 (C.A. 2, 1976); In reMammoth Mart, Inc., 536 F.2d 950, 954 (C.A. 1, 1976). Inso doing, the court was resolving conflicts between section313(1) of the Bankruptcy Act, permitting rejection ofexecutory contracts, and Section 8(d) of the Act, prohibit-ing a "party" from terminating or modifying a collective-bargaining agreement without adhering to the require-ments set forth in that section. Bohack, supra at 320. Thus,in Kevin Steel the court held only that the bankruptcy lawsauthorized rejection of collective-bargaining agreements,like any other executory contracts, notwithstanding theprovisions of Section 8(d) of the Act. Id. at 704. Nonethe-less, the court made clear that its holding was not to beconstrued as a nullification of collective-bargaining agree-ments upon commencement of bankruptcy. "Of course, thestatement that the debtor is not a 'party' ...cannot betaken literally, since neither affirmance nor rejection of thecollective bargaining agreement would be possible by onenot a party to it." Bohack, supra at 320. In fact, a debtor inpossession is obliged not "to ignore its obligations underthe labor act." Kevin Steel, supra at 706.Accordingly, collective-bargaining agreements remain ineffect until such time as rejected by a bankruptcy court. Inthe instant case, Shulkin admitted that no motion orpetition had been filed with the bankruptcy court to rejectRoda Lee's collective-bargaining agreement with theUnion. Therefore, after January 30, 1975, the debtor inpossession, Berman, was the alter ego of Roda Lee and thecollective-bargaining agreement remained in effect duringthe time that Berman operated Roda Lee as debtor inpossession. Consistent with this finding, I reject Respon-dent's argument that its alleged successorship status shouldbe measured against the operations of Roda Lee asconducted prior to January 30, 1975, before the filingunder chapter XI. Rather, I find that the status ofRespondent should be measured against the operations ofthe employing entity prior to assumption by Respondent.In this regard, while the debtor in possession made anumber of changes which resulted in a reduction in themagnitude of Roda Lee's business, it concededly had notbeen Berman's intent in doing so to liquidate Roda Lee. Tothe contrary, he admitted that his efforts had been directedto reestablishing the credits and viability of Roda Lee sothat the business could be continued. Moreover, notwith-standing the closure of the Bremerton store, where theemployees had been represented by the Union, Respon-dent has failed to show that either the closure or the otherchanges effected by Berman during this period altered theworking conditions of the employees at the three remainingstores in the bargaining unit. So far as the record discloses,these employees continued to perform their duties withoutchange and without effect from the closure of theBremerton store.With regard to the operations of the stores after April 28,1976, there were, as Respondent points out, severalchanges. Thus, Berman ceased to possess an ownershipinterest. Respondent adjusted its sales policy to attempt toattract primarily high school and college students ascustomers, concentrating its advertising in school newspa-pers and adjusting its merchandising policy so thatprincipally junior sizes of apparel were offered for sale. Inaddition, Respondent upgraded the quality of merchandiseoffered for sale to a significantly higher price range thanhad been the case with Roda Lee. Yet, while these factorsdo provide some indication of a change in the nature of theemploying entity, see, e.g., Radiant Fashions, Inc., 202NLRB 938 (1973), there are a number of other factorswhich, on balance, serve to establish that Respondent didperpetuate the continuity of the employing enterprise.On April 29, 1976, Respondent commenced operationswhich had been conducted on the immediately precedingday by the debtor in possession, without any hiatus inoperations. So far as the record discloses, no mention of thechange was made to either the employees in the retailstores or to the managers of those stores, all of whomapparently continued working in the same manner andfashion as when the stores were operated by the debtor inpossession. These operations, moreover, were conductedby Respondent at the same stores, using the same fixturesand selling the same merchandise. Berman continuedmanaging the day-to-day operations of Respondent,performing the same types of functions that he had beenperforming as debtor in possession, with the only changebeing that he ceased to be responsible to the bankruptcycourt and became responsible instead to Leo Rosenblum,who, along with his nephew Edward, continued to serveboth as officer and director of the business.Roda Lee's sole business had been the sale of apparel atthe retail outlets. That is also the sole business ofRespondent. One of the principal assets which Respondentpurchased was the trade name of Roda Lee. Respondenthas conducted its operations exclusively under that nameand, in fact, has erected signs bearing that name outsidestores which did not have such signs when operated underchapter XI. The headquarters office remained in the samelocation and Judith Evans continued to perform all officework at that location, albeit under a different title. Whilethere was a change in clientele, this would not, of itself,serve to preclude a successorship finding. Randolph RubberCompany, Inc., 152 NLRB 496, 499 (1965). Further, RodaLee apparently did carry junior sizes among its merchan-dise and, in any event, notwithstanding the age ranges of332 JERSEY JUNIORS, INC.its customers, the simple fact is that, like Roda Lee,Respondent has continued to engage in the sale of apparelat retail. It has not changed the nature of its business towholesaler or manufacturer, nor has it branched out intothe sale of other items in addition to apparel.Therefore, I find that Respondent is a successor and, assuch, was obliged to continue recognizing the Union as therepresentative of the employees at the Everett, Mt. Vernon,and Tacoma, Washington, retail clothing stores. By failingto do so and by rejecting the Union's request forinformation relating to the employees at those stores andfor negotiations concerning the terms and conditions ofemployment of the employees at those stores, Respondenthas violated Section 8(aX5) and (1) of the Act.The situation with regard to the payments to the pensiontrust fund requires a somewhat greater analysis. SinceNovember 1975, Roda Lee had been obligated to makepayments to the pension trust fund. However, the debtor inpossession never did so. Thus, there is some basis forRespondent to argue that at the time that it assumed theoperations formerly conducted by the debtor in possessionit was not obliged to make such payments as they hadnever been made by the predecessor and, accordingly, hadnever become a term or condition of employment whichmay not be unilaterally altered under the doctrine ofN.L R.B. v. Burns International Security Service, Inc., et al.,406 U.S. 272 (1972). In reply, the General Counsel arguesthat Respondent is the alter ego of Roda Lee and,consequently, is bound to the latter's contractual commit-ments. "A company which has not agreed to be bound bythe collective-bargaining contract of another company maynevertheless be held to that contract if it is an alter ego ofthe signing company ...." Peter Kiewit Sons' Co. andSouth Prairie Construction Co., 206 NLRB 562 (1973),vacated on other grounds 518 F.2d 1040 (C.A.D.C., 1975),affd. in part, vacated in part, and remanded 425 U.S. 800(1976).While many of the same factors are invoked to supportfindings of successor and of alter ego status, the simple factis that the terms denote two quite separate doctrines. Forexample, the fact that a firm is not a successor does notpreclude a finding that it is an alter ego. See Edward E.Schultz d/b/a Schultz Painting & Decorating Co., 202NLRB 111, 115 (1973). Recently, the Supreme Courtdelineated what it meant by an alter ego in Howard JohnsonCo., Inc. v. Detroit Local Joint Executive Boarde Hotel &Restaurant, etc., 417 U.S. 249, 259, fn. 5 (1974):It is important to emphasize that this is not a casewhere the successor corporation is the "alter ego" of thepredecessor, where it is "merely a disguised contin-uance of the old employer." Southport Petroleum Co. v.NLRB, 315 U.S. 100, 106 (1942). Such cases involve amere technical change in the structure or identity of theemploying entity, frequently to avoid the effect of thelabor laws, without any substantial change in itsownership or management.Comparison of this doctrine with the facts of the instantcase discloses several factors which militate against findingRespondent to be the alter ego of Roda Lee. First, RodaLee's assets were not transferred to Respondent throughthe voluntary action of Berman. It is undisputed that hemade every effort possible to attempt to salvage Roda Leeas a viable operating entity and only his inability to achievethat end led to his surrender to the inevitable. In thesecircumstances, the evidence will not support any conclu-sion other than that there was a "bona discontinuance" ofRoda Lee's business. Southport Petroleum, supra. Second,there is neither a contention nor evidence to support acontention that Berman's conduct as owner of Roda Leeand as debtor in possession was motivated by anynefarious purpose. Cf. Oilfield Maintenance Co., Inc., andOilfield Maintenance & Engineering Co., Inc., 142 NLRB1384 (1963); Intergraphic Corporation of America, 160NLRB 1284 (1966). Rather, Berman was the victim of aseries of events over which he had no control -evictionfrom the Valu-Mart Discount Stores, inability to generatesufficient sales of merchandise, inability to generatesufficient liquidity to purchase new merchandise, inabilityto generate sufficient profits to obtain the requiredindemnity bond. Consequently, Berman can hardly be castin the role of an employer resorting to "deceit andsubterfuges" to eliminate the Union's representation of itsemployees. Cf. Jack Lewis and Joe Levitan d/b/a CaliforniaFootwear Company, 114 NLRB 765, 767 (1955), enfd. asmodified 246 F.2d 886 (C.A. 9, 1957).Third, since Roda Lee continues as an undissolvedbusiness entity, since there was a formal declaration ofbankruptcy with sealed bids accepted for the purchase ofits assets and since neither Berman nor other officials ofRoda Lee influenced the selection of the successful bidder,so far as the record discloses, it can hardly be concludedthat the sale of assets to Respondent was a mere "paperarrangement." N.LR.B. v. Deena Artware, Inc., et al., 361U.S. 398, 403 (1960). In other words, the transaction hasnot been shown to have been simply a change effectedunder the control and guidance of the owners of Roda Lee.Finally, while Berman owned virtually all of the stock ofRoda Lee, he has no shareholder interest in Respondent.Of course, the Rosenblums, one of whom held a distinctlyminority interest in Roda Lee, do hold almost all ofRespondent's stock and are related to Berman. Yet, there isno evidence that Respondent is being operated as a frontfor Berman's interests, cf. American Trailer & EquipmentCorp. and its Brunswick Body Works Division, 151 NLRB867 (1965), nor is there any evidence that the Rosenblumsare merely holding the stock of Respondent for ultimatepurchase by Berman. Indeed, the latter is a somewhatunlikely prospect given the virtually penniless condition towhich Berman has been rendered as a result of Roda Lee'sbankruptcy. Of course, Berman may ultimately receivesome money, which could be used to purchase Respon-dent's stock, should the suit against Valu-Mart DiscountStores be successful. However, that is a somewhat thin reedon which to predicate alter ego status.Therefore, I find that the evidence is not sufficient toestablish that Respondent resulted from "a mere technicalchange in the structure or identity of' Roda Lee or thatRespondent is "merely a disguised continuance of" RodaLee. See International Offset Corporation, et al., 210 NLRB854, 865-867 (1974).333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis, then, leaves the question of whether, undersuccessorship principles, Respondent should have bar-gained with the Union before continuing the nonpaymentof contributions to the pension fund. "Although a succes-sor employer is ordinarily free to set initial terms on whichit will hire the employees of a predecessor, there will beinstances in which it is perfectly clear that the newemployer plans to retain all of the employees in the unitand in which it will be appropriate to have him initiallyconsult with the employees' bargaining representativebefore he fixes terms." N.L.R.B. v. Burns InternationalSecurity Services, Inc., 406 U.S. at 294-295 (1972). Thepension contributions were, of course, one of the terms ofRoda Lee's employees' employment. Although they werenever implemented, this appears not to have resulted froma dispute over the basic obligation, but rather arose fromfinancial inability. Nonetheless, Evans did acknowledgeRoda Lee's obligation to make those payments during hertelephone conversations with Hardy.4These conversationsalso demonstrate that the Union was making efforts tocollect the money owing and that it had not abandoned theemployees' rights to have the contributions made on theirbehalf. Finally, Respondent had knowledge of the Union'sefforts to secure payment of the promised contributions.Evans became Respondent's controller. Berman, whoacknowledged that he had been aware of the auditconducted to ascertain the amount of contributions owing,continued as the operating officer of Respondent, as hehad been when the stores were owned by Roda Lee.Further, I find it most unlikely that Shulkin would not havebeen aware of the trust fund's lawsuit in the King Countysuperior court, given the fact that its institution wasarguably contrary to the bankruptcy court's order stayingall proceedings against the debtor. Accordingly, at leastone and probably three of Respondent's officials hadknowledge of the Union's efforts to compel Roda Lee toobserve the term of its employees' employment as em-bodied in the agreement which it made with the Union.In sum, the instant case presents a situation where thepredecessor agreed upon a term of employment but, due toabnormal circumstances, did not observe it during theperiod immediately prior to the successor's continuation ofthe employing entity. The Union made efforts to achievecompliance and the successor was aware of those efforts, aswell as of the claim upon which those efforts to achievecompliance were based. At no point did the predecessordisavow the basis of that claim. To permit a successor tounilaterally disavow observance of such a term of employ-ment would be to permit the normal successorshipobligation to be disrupted by an event (financial inability)over which no party -union, predecessor, successor,employees -had control. In the process this would4 I reject Respondent's contention that Evans' conduct cannot beconstrued as binding upon Roda Lee because she had no specific authorityto act in the area of labor relations. It is abundantly clear that, as the periodof debtor-in-possession status progressed, Evans became charged withgreater and greater responsibility for the conduct of office operations.Indeed. it is acknowledged that among her responsibilities was that ofensuring that the appropriate payments under the collective-bargainingagreement were forthcoming. In this capacity, Evans had dealt with theUnion's grievance director, Fred Rosenberry, in settling at least one disputein 1976. The subject of Hardy's call did not involve negotiating a new termof employment, but rather pertained to implementation of an alreadydeprive the employees of a term of employment which noone disputes their right to enjoy and which they wouldenjoy but for the inability of the predecessor to perform -an inability predicated upon circumstances that have notbeen shown to plague the successor. Conversely, no greatburden is placed upon the successor for it is required onlythat the successor negotiate about a proposed discontin-uance with the Union and not that the latter's consent tosuch a proposal be secured before implementation. As wasstated by the Board in Ozark Trailers, Incorporatec4 et al.,161 NLRB 561, 568 (1966), where the subject matter atissue was different but the governing principles the same:[A]n employer's obligation to bargain does not includethe obligation to agree, but solely to engage in a fulland frank discussion with the collective-bargainingrepresentative in which a bona fide effort will be madeto explore possible alternatives, if any, that may achievea mutually satisfactory accommodation of the interestsof both the employer and the employees. If such effortsfail, the employer is wholly free to make and effectuatehis decision. Hence, to compel an employer to bargainis not to deprive him of the freedom to manage hisbusiness.Therefore, I find that Respondent did violate Section8(a)(5) and (1) of the Act by failing and refusing to makepension contributions without prior notification to andbargaining with the Union.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with Respondent's operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead, and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. Jersey Juniors, Inc., is an employer within themeaning of Section 2(2) of the Act, engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act, and is the successoremployer to Roda Lee, Inc.2. Retail Store Employees Union, Local 1001, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. A unit appropriate for collective bargaining is: Allemployees employed by Jersey Juniors, Inc., at its retailnegotiated employment term and, accordingly, did not involve Evans in anyconduct dissimilar to that which she had been conducting: implementationof the terms of employment as agreed upon between the Union and RodaLee. Therefore, the fact that Evans lacked authority to negotiate on behalfof Roda Lee did not preclude her from acting as its agent in resolvingproblems of implementation of the terms of employment agreed upon byother officials. In these circumstances, and inasmuch as Berman did notreturn Hardy's calls (a fact which clearly refutes any asserted doubt of theUnion's continued representative status), I find that Evans did speak onbehalf of Roda Lee.334 JERSEY JUNIORS, INC.clothing facilities located in Everett, Mt. Vernon, andTacoma, Washington; excluding guards and supervisors asdefined in the Act.4. At all times material, Retail Store Employees Union,Local 1001, AFL-CIO, has been the exclusive collective-bargaining representative of the employees in the above-described unit within the meaning of Section 9(a) of theAct.5. By unilaterally withholding pension benefit contri-butions, by failing and refusing to furnish informationregarding unit employees, and by failing and refusing tomeet and confer with Retail Store Employees Union, Local1001, AFL-CIO, with regard to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment of employees in the bargaining unit describedin Conclusion of Law 3, above, I find that Jersey Juniors,Inc., violated Section 8(aX5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Jersey Juniors, Inc., engaged incertain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.Having found that Jersey Juniors, Inc., unilaterallywithheld pension benefit contributions owing employees inthe appropriate unit described in Conclusion of Law 3,above, I shall recommend that Jersey Juniors, Inc.,reimburse employees for the loss of moneys withheld fromthe fund by making the required contributions, withinterest at 6 percent per annum, until such time as JerseyJuniors, Inc., negotiates in good faith with Retail StoreEmployees Union, Local 1001, AFL-CIO, to a newagreement or an impasse. Harold W. Hinson, d/b/a HenHouse Market No. 3, 175 NLRB 596 (1969).Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER5The Respondent, Jersey Juniors, Inc., Everett, Washing-ton, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Withholding pension benefits owing to employeesrepresented by Retail Store Employees Union, Local 1001,AFL-CIO, in the following bargaining unit: All employeesemployed by Jersey Juniors, Inc., at its retail clothing salesfacilities located at Everett, Mt. Vernon, and Tacoma,Washington; excluding guards and supervisors as definedby Section 2(11) of the Act.(b) Failing and refusing to furnish the Retail StoreEmployees Union, Local 1001, AFL-CIO, with requestedrelevant information regarding employees in the above-described unit.(c) Failing and refusing to meet and confer with RetailStore Employees Union, Local 1001, AFL-CIO, in re-sponse to the latter's request, with regard to rates of pay,hours of employment, and other terms and conditions ofemployment of employees in the above-described bargain-ing unit.(d) In any manner interfering with, restraining, orcoercing employees in the exercise of any right guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Upon request, bargain collectively with Retail StoreEmployees Union, Local 1001, AFL-CIO, as the exclusivebargaining representative of all employees employed in thebargaining unit heretofore found appropriate in Conclu-sion of Law 3, above.(b) Upon request, furnish Retail Store Employees Union,Local 1001, AFL-CIO, with requested relevant informa-tion pertaining to the employees employed in the bargain-ing unit heretofore found appropriate in Conclusion ofLaw 3, above.(c) Make whole employees represented by Retail StoreEmployees Union, Local 1001, AFL-CIO, in the appropri-ate unit described above by paying all pension contribu-tions which have not been paid and which would have beenpaid absent the unlawful conduct of Jersey Juniors, Inc.,found herein, and continue such payments until such timeas Jersey Juniors, Inc., negotiates in good faith with RetailStore Employees Union, Local 1001, AFL-CIO, to a newagreement or an impasse.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to compute thebackpay as set forth in "The Remedy" section of thisDecision.(e) Post at the Everett, Mt. Vernon, and Tacoma,Washington, retail clothing stores copies of the attachednotice marked "Appendix."6Copies of said notice, onforms provided by the Regional Director for Region 19,after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activitiesexcept to the extent that the employees' bargain-ing representative and employer have a collective-bargaining agreement which imposes a lawfulrequirement that employees become union mem-bers.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT refuse to bargain with Retail StoreEmployees Union, Local 1001, AFL-CIO, as thecollective-bargaining representative of the employees inthe appropriate unit: All employees employed byJersey Juniors, Inc., at its retail clothing stores atEverett, Mt. Vernon, and Tacoma, Washington; ex-cluding guards and supervisors as defined in the Act.WE WILL NOT refuse to provide relevant informationto Retail Store Employees Union, Local 1001, AFL-CIO, with respect to employees in the above-describedbargaining unit.WE WILL NOT withhold payments from your pensiontrust fund without contacting Retail Store EmployeesUnion, Local 1001, AFL-CIO, and bargaining aboutwithholding such payments.WE WILL NOT in any manner interfere with, restrain,or coerce you in the exercise of your rights under theNational Labor Relations Act as set forth above.WE WILL recognize and bargain collectively withRetail Store Employees Union, Local 1001, AFL-CIO,as the exclusive collective-bargaining representative ofemployees in the above-described bargaining unit.WE WILL, upon request, furnish the Retail StoreEmployees Union, Local 1001, AFL-CIO, with rele-vant information regarding the employees in the above-described bargaining unit.WE WILL notify and bargain with Retail StoreEmployees Union, Local 1001, AFL-CIO, beforewithholding contributions from the pension trust fund.WE WILL make whole all employees in the above-described bargaining unit by payment of contributionsto the pension fund for the period on and after April 29,1976, with interest at 6 percent per annum, whichwould have been made absent our unilateral withhold-ing of those amounts.JERSEY JUNIORS, INC.336